       4:18-cv-01857-SAL              Date Filed 04/27/20      Entry Number 52           Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                      FLORENCE DIVISION

Justin James,                                        )
                                                     )
                         Plaintiff,                  )            Case No.: 4:18-cv-01857-SAL
v.                                                   )
                                                     )
City of Florence and Arnold Burch,                   )              OPINION AND ORDER
                                                     )
                                                     )
                  Defendants.                        )
_____________________________________


        This matter is before the Court for review of the September 5, 2019 Report and

Recommendation of United States Magistrate Judge Thomas E. Rogers, III (the “Report”), ECF

No. 45, made in accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). In the

Report, the Magistrate Judge recommended that Defendants’ Motion for Judgment on the

Pleadings, ECF No. 20, be granted with Plaintiff’s consent and that Defendants’ Motion for

Summary Judgment, ECF No. 26, be granted on Plaintiff’s retaliation claim asserted under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3(a). 1 According to the Report, Plaintiff

failed to carry his burden to show a genuine issue on whether the reasons for his termination

were pretextual. Plaintiff objected to the report on September 17, 2019, ECF No. 46, and

Defendants responded to Plaintiff’s objections on September 26, 2019. See ECF No. 47. For the

following reasons, the Court overrules Plaintiff’s objections and adopts the Report in whole.

I.      Background

        The factual history of this case as set forth in the Report is incorporated herein by

reference. In summary, Plaintiff Justin James was formerly employed by the City of Florence,


1
 As set forth in the Report, Plaintiff consents to the dismissal of all claims except his retaliation claim
against the City of Florence. See ECF Nos. 23, 31.

                                                         1
        4:18-cv-01857-SAL      Date Filed 04/27/20      Entry Number 52        Page 2 of 8




where he worked in water and sewer maintenance. He began his employment in 2013 and was

terminated on April 5, 2016, shortly after reporting that his supervisor, Arnold Burch, had made

various sexually explicit, obscene, and derogatory comments toward Plaintiff. Plaintiff first

reported Burch’s conduct to his supervisor, Terry Joyner, on March 31, 2016. The following day,

Plaintiff met with Jennifer Krawiec, the City’s Human Resources Manager, and Scotty Davis,

Krawiec’s supervisor. During this meeting, Plaintiff related Arnold Burch’s alleged actions and

identified numerous witnesses whom Plaintiff claimed would corroborate his allegations against

Burch. Plaintiff was directed to prepare a written complaint, which he submitted on April 4,

2016.

        Burch was suspended without pay pending the investigation, and, in the interim, between

April 1, 2016 and April 4, 2016, Krawiec and Davis interviewed nine (9) individuals in

connection with Plaintiff’s allegations. Arnold Burch denied all allegations and indicated that the

allegations may be a result of an unrelated interpersonal dispute between James and Burch. See

ECF No. Ex. 1 to Krawiec Aff., ECF No. 24-4 at 4. Contrary to Plaintiff’s allegations, other

witnesses related that James, not Burch, initiated a sexually explicit conversation in one instance

and that Burch told James to stop. Id. No witnesses corroborated Plaintiff’s allegations as he had

indicated they would. The only information pertaining to Burch’s purported misconduct came

from Plaintiff. For instance, Ludwie Titus recounted that on March 30, 2016, James approached

Titus and accused Burch of making sexually explicit remarks. Id. This was the first Titus had

heard of the allegation, however, and he did not hear Burch making any inappropriate comments

himself. Finally, while Plaintiff alleged that Burch forced him to display pornography to Burch

during work hours, Melvin Gregg, a team leader, related that Plaintiff viewed pornography in a

work truck and had flashed pornography in Gregg’s face while Gregg was driving. Id. Several of



                                                2
      4:18-cv-01857-SAL          Date Filed 04/27/20       Entry Number 52        Page 3 of 8




the witnesses interviewed reported that Plaintiff was not a good worker and had a problem with

authority. Id.

        Because of the inconsistencies and lack of corroboration to Plaintiff’s allegations, he

agreed to take a polygraph examination. The examination occurred on April 5, 2016. The results

indicated deception when Plaintiff denied (1) lying about Burch making sexual advances towards

Plaintiff at work, and (2) lying about Burch telling him he was “going to make [him] his little

bitch.” ECF No. 31-7. Plaintiff’s employment was terminated after the polygraph exam. The

Action Report documenting the termination, dated April 4, 2020, states as follows:

        Friday, April 1, 2016, you made allegations against another employee that was
        not corroborated by an internal investigation completed by the City’s Human
        Resources Department. Due to your actions and in the best interest of the City of
        Florence, you are hereby dismissed from your position of employment effective
        today, April 5, 2016.

ECF No. 31-6. In addition, the findings of the investigation included citation to the portions of

the City of Florence Employee Handbook and Statement of Conduct that forbid viewing

pornography and making false allegations. ECF No. 26-4 at 5-6. Plaintiff alleges that his

termination constitutes retaliation for reporting Burch’s sexual harassment and that the City of

Florence’s proffered reasons for the termination are merely pretext. After a thorough review of

the record, the Report, and the parties’ objections, the Court finds that Plaintiff has failed to carry

his burden to establish a genuine issue as to whether his termination was pretextual, and

Defendants’ Motion for Summary judgment therefore must be granted.

II.     Standard of Review

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with



                                                  3
       4:18-cv-01857-SAL       Date Filed 04/27/20      Entry Number 52        Page 4 of 8




making a de novo determination of only those portions of the Report that have been specifically

objected to, and the Court may accept, reject, or modify the Report, in whole or in part. 28

U.S.C. § 636(b)(1). In the absence of objections, the Court is not required to provide an

explanation for adopting the Report and must “only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

III.   Discussion

       Because no reasonable jury could find that the City of Florence’s reasons for terminating

Plaintiff were pretextual, Defendants’ Motion for Summary Judgment, ECF No. 26, must be

granted.

       Title VII prohibits an employer from discriminating against an employee “because he has

opposed any practice made an unlawful employment practice” by Title VII “or because he has

made a charge, testified, assisted, or participated in any manner in an investigation, proceeding,

or hearing” under Title VII. 42 U.S.C. § 2000e-3(a). Retaliation claims brought under § 2000e-

3(a) “require proof that the desire to retaliate was the but-for cause of the challenged

employment action.” Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 339 (2013).

       Under the applicable burden-shifting framework established in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973), a plaintiff must first establish a prima facie case of

retaliation. Id. at 802; see also Foster v. Univ. of Maryland-E. Shore, 787 F.3d 243, 246 (4th Cir.

2015). A prima facie retaliation case includes evidence that the plaintiff (1) engaged in protected

activity, (2) the employer took adverse employment action against him, and (3) a causal

connection between the protected activity and the adverse employment action. E.g., Ross v.

Commc’ns Satellite Corp., 759 F.2d 355, 365 (4th Cir. 1985). Once the plaintiff has carried this



                                                4
      4:18-cv-01857-SAL         Date Filed 04/27/20       Entry Number 52        Page 5 of 8




burden, the defendant must show that its purportedly retaliatory action was in fact the result of a

legitimate non-retaliatory reason. Foster, 787 F.3d at 250. If the defendant makes this showing,

the burden shifts back to the plaintiff to show that the legitimate reasons offered by the defendant

are pretextual. Matvia v. Bald Head Island Mgmt., Inc., 259 F.3d 261, 271 (4th Cir. 2001).

       The opposition clause in 42 U.S.C. § 2000e-3(a) does not protect the making of a

knowingly false allegation, because such conduct is not in fact opposing any practice made

unlawful by Title VII. See Villa v. CavaMezze Grill, LLC, 858 F.3d 896, 901 (4th Cir. 2017).

Accordingly, “firing an employee for knowingly fabricating an allegation relating to a Title VII

violation does not run afoul of the opposition clause” in 42 U.S.C. § 2000e-3(a). Villa, 858 F.3d

at 902 (citations omitted). When an employer is presented with a “he said, she said” set of facts,

the employer is not liable for disciplining the employee, provided it “took the adverse action

because of a good faith belief that the employee made false accusations.” Id. (quoting Richey v.

City of Indep., 540 F.3d 779, 785 (8th Cir. 2008)) (emphasis added).

       In Villa, the Fourth Circuit affirmed the district court’s grant of summary judgment in

favor of an employer, where the employer’s investigation led it to conclude in good faith that the

plaintiff had fabricated her report of Title VII violations. 858 F.3d at 903. The plaintiff reported

to a superior that her general manager had offered an employee a raise in exchange for sex, and

she suspected a similar offer had been made to another employee. Id. at 898-99. The plaintiff

reportedly obtained her information from the first employee in the presence of yet another

employee. Id. at 899. The plaintiff’s superior interviewed both employees and the purported

witness to the conversation between the plaintiff and the first employee. Id. All three interview

subjects denied the substance of the plaintiff’s report. Id. Reviewing these facts, the Fourth

Circuit stated that “[b]ecause its investigation led it to conclude in good faith that [Plaintiff] had



                                                  5
      4:18-cv-01857-SAL        Date Filed 04/27/20      Entry Number 52        Page 6 of 8




simply made up her conversation [with the first employee], [the employer]’s reason for

terminating her was necessarily not retaliatory.” Id. at 903. Notably, the report of a Title VII

violation occurred on October 28, 2013, and the plaintiff was terminated on November 5, 2013.

Id.

       Plaintiff Justin James primarily objects on the ground that a reasonable jury could

conclude that “no reasonable investigation in fact occurred” and that “the real reason for the

Plaintiff’s termination was for his complaints about conduct he perceived to be unlawful.” ECF

No. 46 at 3. The Court agrees with Defendants that Plaintiff misstates the standard on this issue.

The Fourth Circuit recognized in Villa that “evidence of an obviously inadequate investigation

into the employee’s misconduct could tend to show that claimed employee misconduct was

actually pretext.” Id. at 905 (citing Smothers v. Solvay Chems., Inc., 740 F.3d 530, 542 (10th Cir.

2014)) (emphasis added). Viewing all evidence in the light most favorable to Plaintiff, however,

the Court is convinced that no reasonable jury could find that the quality of the City of

Florence’s investigation itself (or in combination with any other fact in the record) can establish

pretext.

       Here, the City of Florence promptly began its investigation into the allegations Plaintiff

made against Arnold Burch. It immediately suspended Burch without pay during the

investigation. Between April 1, 2016 and April 4, 2016, City of Florence human resources

personnel interviewed nine (9) individuals, five (5) of whom Plaintiff claimed would be able to

corroborate his claims. None of the people interviewed corroborated Plaintiff’s version of events;

instead, one individual reported that it was actually Plaintiff who initiated sexually explicit

conversation on one occasion and that Arnold Burch told Plaintiff to stop. As detailed in the

Report, the only information supporting Plaintiff’s allegations discovered by the City of Florence



                                                6
       4:18-cv-01857-SAL       Date Filed 04/27/20      Entry Number 52        Page 7 of 8




during its investigation consisted of Plaintiff’s own statements to interview subjects, made in

close temporal proximity to Plaintiff formally complaining about Arnold Burch’s conduct. The

City of Florence also conducted a polygraph examination, which indicated Plaintiff’s deception

on the substance of his claims. The City of Florence has carried its burden under the McDonnell

Douglas framework to show that it terminated Plaintiff for fabricating allegations in light of this

evidence. Any countervailing inference–whether based on the City’s failure to polygraph each

interview subject or to record his statement–is unreasonable at this stage. Further, the temporal

proximity between Plaintiff’s report and his termination does not alter this conclusion. See

Wagner v. Wheeler, 13 F.3d 86, 91 (4th Cir. 1983).

        Plaintiff also admitted to viewing and displaying pornography at work. Although he

claims that Burch forced him to, this claim is uncorroborated, and one individual stated that

Plaintiff “would flash pornography in [his] face as [he] was driving.” ECF No. 26-4 at 4. This

conduct alone is terminable according to the City of Florence Employee Handbook. Id. at 5-6. In

any event, based on the facts it had discovered through its investigation, no reasonable juror

could believe that the City of Florence was motivated by retaliatory animus in terminating

Plaintiff.

IV.     Conclusion

        After a thorough review of the record, the Report, and the parties’ objections, the Court

adopts the Report in its entirety. Accordingly, Defendants’ Motion for Judgment on the

Pleadings, ECF No. 20, is GRANTED on consent of the parties, and Defendants’ Motion for

Summary Judgment, ECF No. 26, is GRANTED.

        IT IS SO ORDERED.
                                                            /s/ Sherri A. Lydon
                                                            Sherri A. Lydon
                                                            United States District Judge

                                                7
      4:18-cv-01857-SAL    Date Filed 04/27/20   Entry Number 52   Page 8 of 8




April 27, 2020
Florence, South Carolina




                                         8
